Citation Nr: 9922052	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-09 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for impotence and a disorder manifested by 
urinary dribbling, as a result of medical treatment by the 
Department of Veterans Affairs in May 1992.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to May 
1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1995 by the Department of 
Veterans Affairs (VA) regional office (RO) in St. Louis, 
Missouri.

In December 1997, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in June 1999. 


FINDING OF FACT

The veteran's use of a medication for hypertension for five 
days in 1992 did not result in impotence or a disorder 
manifested by urinary dribbling.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
impotence and a disorder manifested by urinary dribbling, as 
a result of VA medical treatment in May 1992, is not 
warranted.  38 U.S.C.A. §§ 1151, 5107 (West 1991). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107 (a).  
That is, he has presented a claim which not inherently 
implausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107 (a).

The veteran contends that medication which he received from 
VA in May 1992 and which he took for 5 days as treatment for 
hypertension immediately resulted in erectile dysfunction 
(impotence) and later resulted in urinary dribbling.

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Therefore, as the veteran filed his claim prior to October 1, 
1997, the only issue before the Board is whether he has 
suffered impotence and a disorder manifested by urinary 
dribbling as a result of taking VA-prescribed medication in 
May 1992. 

The record reflects that the veteran was treated for 
hypertension through non-VA sources beginning in January 
1991, when Maxide was prescribed.  Later in the same 

month, Lisinopril, 5 milligrams daily, was prescribed and he 
was continued on Lisinopril until June 1991.  During the 
period he was maintained on Lisinopril, no complaints or 
findings involving impotency or urinary dribbling were shown.  
In June 1991, Lisinopril was discontinued due to the presence 
of a cough; he was then placed on Calan SR, 240 milligrams, 
once daily, and continued thereon until at least February 
1992.

The veteran was seen at the VA Medical Center in Kansas City, 
Missouri, on an outpatient basis on May 22, 1992, for a 
variety of complaints, and during the course of the ensuing 
physical examination it was noticed that the veteran's blood 
pressure was elevated.  At that time, he reported having 
previously been treated for hypertension with Lisinopril, but 
that he had been without his anti-hypertensive medication for 
a period of months.  Lisinopril, 10 milligrams daily, was 
prescribed.  

The veteran reports that he remained on Lisinopril for a 
five-day period, and that near the close of that period, he 
had burning on urination and with ejaculation, followed by 
impotence.  The record reflects that following the May 22nd 
appointment, he was not thereafter seen until June 9, 1992, 
when the veteran reported that he had experienced impotence 
since beginning Lisinopril on May 22,  1992.  The diagnosis 
was of hypertension--impotence on Lisinopril.  Lisinopril was 
discontinued and Verapamil SR, 240 milligrams daily, (the 
generic equivalent of Calan SR) was prescribed.  All anti-
hypertensive medication was later stopped for a two-week 
period, beginning in June 1992, but with a reported 
continuation of the impotency.  In July 1992, no improvement 
in the veteran's complaints of impotency was reported; 
clinical impressions of hypertension--fair control, and 
impotence--doubt medication effect, were offered.  

The veteran was thereafter referred to the VA Urology Clinic, 
where examination in August 1992 led to an assessment of 
erectile dysfunction.  On the occasion of a psychological 
evaluation in August 1992, the veteran reported total 
impotence and some incontinence after urination.  The veteran 
attributed the noted complaints to his start of anti-
hypertensive medication in May 1992.  Also noted was the 
veteran's 

statement that an unnamed physician had told him that 
Lisinopril caused impotence.  In the opinion of the examiner, 
there appeared to be some level of anxiety and somatization 
as to the current episodes.

The veteran is not shown to have been seen thereafter until 
January 1993, when his only pertinent complaint was of 
continued impotence.  The assessments were of hypertension--
poor control due to noncompliance and of impotence--doubt 
medication, question of microvascular disease.  Later In 
January 1993, it was noted by a medical professional that the 
veteran's lack of erections was probably organic versus 
psychological.  Various treatment modalities were thereafter 
attempted for management of the veteran's sexual dysfunction.

When seen in May 1993, he reported no erections whatsoever 
and testosterone shots were then begun and continued over the 
ensuing months.  In October 1993, the veteran complained of 
urinary dribbling, in addition to a decrease in the strength 
and caliber of his urinary stream.  The assessments were of a 
bilateral inguinal hernia and a tender prostate with bladder 
outlet obstruction symptoms.  In December 1993, the veteran's 
terminal dribbling of urine was found by a treating physician 
not to be related to any obstructive problems, such as benign 
prostatic hypertrophy.  Further complaints of urinary 
dribbling were set forth in July 1994.  

When seen by the VA psychology service in August 1994, the 
veteran reported having some spontaneous erections which did 
not last.  An assessment by a resident physician in the 
Mental Health Clinic in September 1994, based on the 
veteran's history, was of an adjustment disorder secondary to 
impotence, secondary to anti-hypertensives.  Another resident 
in March 1995 offered diagnoses of major depression, mild, 
single episode, in full remission; and "impotence" 
secondary to "antihypertensive medication ?"  At that time, 
it was noted that androgen therapy had permitted the veteran 
to succeed in sexual intercourse with his spouse.  In April 
1995, the veteran reported not having sexual dysfunction 
anymore.  In May 1995, complaints of impotence were renewed.


The veteran was afforded a hearing before the RO's hearing 
officer in February 1996, and still another hearing as to the 
same issue before the Board in Washington, D. C., in October 
1997.  At those times, the veteran advanced his primary 
contention that use of Lisinopril, beginning on May 22, 1992, 
led to impotency and a urinary disorder involving urinary 
dribbling.  It was then indicated by the veteran that a VA 
physician, of whom only his first name of "Steve" could be 
recalled, that the Lisinopril prescribed by VA was the cause 
of the veteran's impotence.  

In December 1997, the Board remanded this case to the RO to 
obtain the opinion of a specialist in urology on the issue of 
the medical likelihood that taking Lisinopril, a medication 
the veteran had taken before without side-effects, for 5 days 
in May 1992, caused him to develop chronic impotence and a 
disorder manifested by urinary dribbling.

While this case was in remand status, the veteran continued 
to be seen at a VA mental health clinic, where, in April 
1997, he stated that his primary problem was premature 
ejaculation, not impotence.

The veteran was examined by a specialist in urology in March 
1998.  A genitourinary examination was essentially 
unremarkable.  The diagnoses were: impotence; depression; and 
mild decreased bladder tone due to medication resulting in 
some occasional dribbling, with a few drops of urine.  The 
examiner commented that the veteran's impotence was based on 
a combination of medication and depression, and that he had a 
mild hypotonic bladder secondary to medications for 
hypertension and impotence.

In October 1998, the specialist in urology, who had reviewed 
the veteran's medical records, offered his opinion that: 
short-term use of Lisinopril does not cause impotence or 
urinary dribbling; in the veteran's case, using Lisinopril in 
May 1992 for 5 days did not cause the side-effects which the 
veteran was complaining about; it was not at least as likely 
as not that Lisinopril was the cause of the 


veteran's symptoms; and medications which the veteran was 
currently taking might have the side-effects of impotence and 
urinary dribbling.

Upon careful consideration of all of the evidence of record, 
the Board finds that the opinion of a specialist in urology, 
who reviewed the veteran's medical records and examined him 
(that use of Lisinopril for 5 days in May 1992 did not result 
in chronic impotence or a disorder manifested by urinary 
dribbling) has greater probative value than the notation by a 
psychiatric resident in 1994 (that antihypertensive 
medication was related to the veteran's impotence).  This is 
so because the specialist in urology is more highly trained 
than is a resident in psychiatry to make findings and offer 
opinions on the medical issue of the effect of short term use 
of a specific medication on the genitourinary system.  The 
urologic specialist may, the Board finds, be expected to have 
a higher level of expertise with regard to such an issue than 
a recent medical school graduate.  The Board therefore 
concludes that the preponderance of the evidence is against 
the veteran's claim, and entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 is not established.

The Board notes that the veteran stated that a VA physician 
had told him that Lisinopril caused his impotence.  In 
January 1998, the RO asked the veteran to identify the 
physician to whom he had referred, but the veteran has not 
done so.  In any event, a veteran's account of what a 
physician purportedly told him does not constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).





ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
impotence and a disorder manifested by urinary dribbling, as 
a result of medical treatment by the Department of Veterans 
Affairs in May 1992, is denied.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

